Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 11/15/2021, the Applicant has filed a response on 1/30/2022 amending claims 2 and 7. Claims 1 and 5-6 have been cancelled. No claim has been added. 

Previous claim objection is withdrawn in view of Applicant’s amendments filed on 1/30/2022.

Allowable Subject Matter

Claims 2-4 and 7-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 2, prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “An Organic Light Emitting Diode (OLED) pixel compensation circuit, comprising: an OLED, having an anode connected to a third node and a cathode in the initiation phase, the first control signal line, the third control signal line, and the fourth control signal line correspond to a high voltage level, the second control signal line corresponds to a low voltage level, and the switch control signal of the first switch corresponds to a close signal; in the detection phase, the first control signal line and the third control signal line correspond to the high voltage level, the second control signal line and the fourth control signal line correspond to the low voltage level, and the switch control signal of the first switch corresponds to the close signal; in the threshold voltage storage phase, the first control signal line and the second control signal line correspond to the high voltage level, the third control signal line and the fourth control signal line correspond to the low voltage level, and the switch control signal of the first switch corresponds to an open signal: in the data written phase, the first control signal line corresponds to the high voltage level, the second control signal line, the third control signal line and the fourth control signal line correspond to the low voltage level, and the switch control signal of the first switch corresponds to the open signal; and in the lighting phase, the first control signal line, the second control signal line, the third signal line and the fourth signal line all correspond to the low voltage level, and the switch control signal of the first switch corresponds to the open signal”, as claimed in claim 2.

Regarding claims 3-4 and 7, these claims are allowed based on their dependency on claim 2.

Regarding claim 8, 	the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: providing an OLED pixel compensation circuit, wherein the OLED entering an initiation phase, wherein in the initiation phase, the first control signal line, the third control signal line, and the fourth control signal line correspond to a high voltage level such that the first TFT, the third TFT and the fourth TFT are turned on, the second control signal line corresponds to a low voltage level such that the second TFT is turned off, the data line provides a predetermined voltage level such that the predetermined voltage level is written into the second node, the first switch is closed such that a voltage of the constant voltage source is written into the first node; entering a detection phase, wherein in the detection phase, the first control signal line and the third control signal line correspond to the high voltage level such that the first TFT and the third TFT are turned on, the second control signal line and the fourth control signal line correspond to the low voltage level such that the second TFT and the fourth TFT are turned off, the first switch is closed, the data line provides the predetermined voltage, the driving transistor is turned on, a voltage of the third node increases as time goes by, a voltage difference between the source and the drain of the driving transistor decreases, when the voltage difference is equal to a threshold voltage of the driving transistor, the driving transistor cuts off, at this time, the threshold voltage is stored in the first capacitor; entering a threshold voltage storage phase, wherein in the threshold voltage storage phase, the first control signal line and the second control signal line correspond to the high voltage level such that the first TFT and the second TFT are turned on, the third control signal line and the fourth control signal line correspond to the low voltage level such that the third TFT and the fourth TFT are turned off, the first switch is open, the data line provides the predetermined voltage level, the voltage of the source of the driving transistor is the predetermined voltage level, at this time, the threshold voltage of the driving transistor is stored in the second capacitor; entering a data written phase, wherein in the data written phase, the first control signal line corresponds to the high voltage level such that the first TFT is turned on, the second control signal line, the third control signal line and the fourth control signal line correspond to the low voltage level such that the second TFT, the third TFT and the fourth TFT are turned off, the first switch is open, the data line provides a data signal high voltage level, and the data signal high voltage level is written into the second node; and entering a lighting phase, wherein in the lighting phase, the first control signal line, the second control signal line, the third signal line and the fourth control signal line all correspond to the low voltage level such that the first TFT, the second TFT, the third TFT, and the fourth TFT are turned off, the first switch is open, the driving transistor is turned on and the OLED generates lights”, as claimed in claim 8.

Regarding claims 9-11, these claims are allowed based on their dependency on claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623